IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0648
                              Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALSTON RAY CAMPBELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.



      Alston Campbell appeals his conviction, judgment, and sentence for

operating while intoxicated, second offense. AFFIRMED.




      Don L. Williams, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MULLINS, Judge.

       A jury found Alston Campbell guilty of operating while intoxicated, second

offense. He has appealed his judgment and sentence, alleging his successive

trial counsel were ineffective in failing: (1) to adequately investigate the

availability and content of surveillance videos from the convenience store where

he was seen shortly before his arrest, (2) to interview the convenience store

clerk, (3) to obtain video of the procedure of, and conversation with, law

enforcement at the Polk County Jail, (4) to have witness depositions reported,

(5) to request a continuance of trial when substitute counsel was appointed only

eight days before trial, and (6) to keep him adequately informed and advised of

trial preparation and strategy.

       We agree with the State that the record is inadequate to address any of

those claims. See State v. Biddle, 652 N.W.2d 191, 203 (Iowa 2002) (noting we

generally   preserve    ineffective-assistance-of-counsel   claims   for   possible

postconviction-relief proceedings in which a more thorough record can be

developed and trial counsel is given an opportunity to explain his or her conduct).

Accordingly, we affirm the judgment and sentence and preserve all claims for

possible postconviction-relief proceedings. See State v. Johnson, 784 N.W.2d

192, 198 (Iowa 2010) (holding that if a claim of ineffective assistance of counsel

cannot be addressed on appeal because of an inadequate record, the court must

preserve it for postconviction-relief proceedings).

       AFFIRMED.